Citation Nr: 9920588	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  98-01 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease.

2.  Entitlement to service connection for a duodenal ulcer 
with hernia.

3.  Entitlement to service connection for arthritis of 
multiple joints.


WITNESSES AT HEARING ON APPEAL

Appellant, D. B.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served with the new Philippine Scouts from April 
1946 to March 1949.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1996 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to service connection 
for ischemic heart disease, duodenal ulcer with hernia, and 
arthritis of multiple joints as not well-grounded claims.  
The issue of service connection for a perforated eardrum was 
also denied in the October 1996 rating decision, but the 
notification letter did not recite that that issue was not 
well grounded.  His notice of disagreement, however, appeared 
to be limited to the issues listed on the title page of this 
decision, i.e., the issues specifically found not to be well 
grounded.  Ensuing development was limited to these issues, 
and the veteran did not subsequently address the matter of a 
perforated eardrum  

The Board notes that in a May 1998 signed statement, the 
veteran indicated he no longer wished to pursue his request 
for a hearing before a traveling member of the Board.  He 
stated a RO hearing would satisfy his request.



FINDINGS OF FACT

1.  Competent medical evidence of a nexus between ischemic 
heart disease and an incident of service has not been 
presented.

2.  Competent medical evidence of a nexus between a duodenal 
ulcer with hernia and an incident of service has not been 
presented.

3.  Competent medical evidence of a nexus between arthritis 
of multiple joints and an incident of service has not been 
presented.  



CONCLUSIONS OF LAW

1.  The claim for service connection for ischemic heart 
disease is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim for service connection for a duodenal ulcer 
with hernia is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The claim for service connection for arthritis of 
multiple joints is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect treatment for malaria and 
complaints of headache, chills, cough, and fever.  Diagnoses 
of malaria and hookworm infection were noted.  Upon 
separation examination, perforation of the right eardrum was 
noted.

In an April 1995 statement, E. C., M.D., stated the veteran 
had been under his care from November 1994 to the present.  
He also stated the veteran was fully medically disabled 
because of ischemic heart disease, hypertension, arthritis, 
duodenal ulcer, hiatal hernia, and hyperlipidemia.  

In an August 1995 statement, B. J., M.D., reported, in 
relevant part, that physical examination of the veteran 
revealed "heart disease since his service in WW-11, duodinal 
(sic) ulcer w/hiatal hernia (seen in x-ray) contacted in WW 
11, weakness of his hands w/disability of his little fingers 
on both hands, as cook of his company in WW 11, his 
arthrities (sic) can be considered service connected."  The 
physician recommended disability compensation for the 
veteran.

Upon VA examination dated in March 1996, the veteran 
complained of joint pain, hearing loss, and headaches.  The 
examiner noted a contracted duodenal bulb of unknown 
etiology, heart disease with hypertension, and no residuals 
of malaria or hookworm

At his May 1998 RO hearing, the veteran testified that he 
believed his disabilities were incurred during service, 
particularly his arthritis since he was a cook and a baker.  
(Transcript, page 1).  The veteran also testified that after 
his discharge, he experienced shortness of breath, chest 
pains, joint pains, and stomach disturbance, but was unable 
to afford medical care.  (Transcript, pages 2-3).  The 
veteran testified that the first time he was treated was by 
Dr. W. in the 1960's.  The veteran also testified that Dr. W. 
was out of the country and upon his return, he would request 
copies of any medical records.  (Transcript, page 3).  A 
former comrade of the veteran, D. B., testified that he 
introduced the veteran to Dr. W. because of his heart disease 
and "coughing with TB."  

A May 1998 statement from a private physician reflects the 
veteran was under medical care for essential hypertension 
with secondary cardiomegaly.

A November 1998 statement from a private physician reflects 
the veteran had been treated for rheumatoid arthritis of both 
knees.

In a November 1998 statement, the veteran stated that while 
in the service he worked while wet almost everyday, leading 
to his arthritis.  He also stated he was assigned to a night 
shift as security in the rain without food or water, leading 
to his heart disease and duodenal ulcer.  The veteran stated 
there had been no other causes of his disabilities.

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v.  Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that there is a duty to assist a veteran in the 
completion of his application for benefits under 38 U.S.C.A. 
§  5103(a) (West 1991), depending on the particular facts in 
each case.  Beausoleil v. Brown, 
8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted.

Analysis

Following a review of the record in this action, the Board 
concludes that service connection for ischemic heart disease, 
a duodenal ulcer with hernia, and arthritis of multiple 
joints is not warranted.

Competent medical evidence of a nexus between ischemic heart 
disease, a duodenal ulcer with hernia, and arthritis of 
multiple joints and an incident of service has not been 
presented.  The April 1995 statement from E. C., M.D., states 
only that the veteran is medically disabled because of 
ischemic heart disease, hypertension, arthritis, duodenal 
ulcer, hiatal hernia, and hyperlipidemia.  The statement does 
not reflect an opinion as to the etiology of any of the 
veteran's medical disabilities.  Additionally, upon VA 
examination dated in March 1996, a nexus between ischemic 
heart disease, duodenal ulcer with hernia, and arthritis of 
multiple joints and an incident of service was not noted.  
Finally, the May 1998 and November 1998 statements from 
private physicians are silent as to the etiology of the 
veteran's hypertension and rheumatoid arthritis.  

The Board recognizes that the August 1995 statement from B. 
J., M.D., attributes the veteran's heart disease, duodenal 
ulcer with hernia, and arthritis to his World War 11 military 
service.   Information simply recorded by a physician and 
unenhanced by medical comment is not sufficient to well 
ground the veteran's claim.  LeShore v. Brown, 8 Vet. App. 
406 (1995).  This statement does not relate that the 
veteran's medical records were reviewed.  It does not even 
declare that the linkage to service was based on current 
examination findings within the context of medical history 
presented by the veteran.

Unfortunately, the claims for service connection are 
supported solely by the contentions of the veteran.  However, 
the Court has made clear that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
regarding specialized medical knowledge, skill, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  Consequently, the veteran's lay assertions that his 
ischemic heart disease, duodenal ulcer with hernia, and 
arthritis of multiple joints were caused by his active 
service are neither competent nor probative of the issues in 
question.  While the veteran is competent to testify 
regarding the events that are alleged to have occurred during 
his active service, he is not competent to diagnose the 
etiology of his own disabilities.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 
(1993); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Fluker 
v. Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); 
and Clarkson v. Brown, 4 Vet. App. 565, 657 (1993).



ORDER

Service connection for ischemic heart disease is denied.

Service connection for duodenal ulcer with hernia is denied.

Service connection for arthritis of multiple joints is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 


